Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 20, 2018

The Court of Appeals hereby passes the following order:

A18A0593. ORSINI v. PERKINSON et al.

      Franklin Orsini appeals from the trial court’s grant of judgment
notwithstanding the verdict (“JNOV”) setting aside his cross-claims against Kenneth
and Judith Perkinson. This appeal was docketed in this Court on October 20, 2017.
In this notice of appeal, Orsini directed that nothing should be omitted from the
record. The record as sent, however, does not contain a copy of the transcript from
the hearing on the motion for JNOV that occurred on June 2, 2016.
      Beginning February 13, 2018, personnel in this Court’s clerk’s office made
repeated requests to the Clerk of the Muscogee County Superior Court for the
transcript. To this date, this Court has not received the transcript.
      As the transcript of the hearing on the motion for JNOV is necessary for a
determination of whether the trial court properly granted that motion, we must
remand this appeal to the trial court for completion of the record. Accordingly, this
case is REMANDED to the Clerk of the Muscogee County Superior Court for
completion of the record. The Clerk of this Court is directed to redocket this appeal
upon receipt of the complete transcript.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 04/20/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.